Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Response to Election


1.	This action is in response to the provisional election mailed January 27, 2021.
(Group I) Claims 1-8 and 12-19 were provisionally elected rendering (Group II) Claims 9-10 and 20 and (Group III) Claim 11 withdrawn to a non-elected invention.

RESPONSE TO REQUEST FOR RECONSIDERATION

2.	Applicant's election with traverse of glazing (Group II) and method of using a substrate is acknowledged.  The traversal is on the ground(s) that ‘the Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion’.  In response to Applicant’s argument, claims 1, 9 and 11 are either obvious over or anticipated by U.S. 2002/021495 and/or U.S. 2009/0126411.  Accordingly, the special technical feature linking the three inventions, metallic functional layer having properties of reflection in the infrared region, does not provide a contribution over the prior art, and no single general inventive concept exists.  
FINAL.


Information Disclosure Statement

3.	The references disclosed within the information disclosure statement (IDS) submitted on June 1, 2018, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-2, 5-8, 12-15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lingle (U.S. 2002/0021495). 
	Lingle discloses a coated glass article that includes a glass substrate, a first layer of SnOx, a functional layer made of silver, a layer of nickel oxide on and in contact with said functional layer and a second layer of SnOx (claim 1 and Table III).  Lingle does not explicitly disclose the thickness of NiOx layer; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claims 1-2, 5, 7-8, 13-15, 17 and 19.

	Concerning claim 12, Lingle discloses a silver layer (claim 1 of Lingle).



Claim Objections

6.	Claims 3-4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited substrate further including a layer based on zinc oxide located below and in contact with a nickel oxide NixO layer.  The closest prior art does not teach or suggest the recited substrate further including a nickel oxide NiyO layer located below and in contact with a nickel oxide NixO layer.  The closest prior art does not teach or suggest the recited substrate further including an underlying antireflective coating and overlying antireflective coating each comprising at least one dielectric layer based on silicon nitride, doped using aluminum.



The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.


Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781